 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          KIRK RISHOR,                                      CASE NO. C18-708 MJP

11                                 Petitioner,                ORDER RE: JOINT STATUS
                                                              REPORT
12                  v.

13          UNITED STATES OF AMERICA,

14                                 Respondent.

15

16          On October 9, 2018, the Court granted Petitioner’s request for appointment of counsel for

17   the limited purpose of assisting him in assembling the record to support his pending 2255

18   petition. (Dkt. No. 14.) On October 10, 2018, Assistant Federal Public Defender Vicky Lai filed

19   a Notice of Appearance in this matter on Petitioner’s behalf. (Dkt. No. 15.)

20          While the Court is desirous of expediting its consideration of this petition, it is also

21   mindful of the time required to assemble the record Petitioner requires in support of his request.

22   With that in mind, the Court intends to give Petitioner’s counsel an opportunity to confer with

23

24


     ORDER RE: JOINT STATUS REPORT - 1
 1   Petitioner and opposing counsel and then require the filing of a Joint Status Report with a

 2   proposed briefing schedule. Therefore,

 3          IT IS ORDERED that Petitioner’s counsel will confer with her client and with opposing

 4   counsel and that, by no later than November 9, 2018, the parties will file a Joint Status Report

 5   advising the Court of the status of the case and proposing a briefing schedule by which resolution

 6   of this matter may be achieved.

 7

 8          The clerk is ordered to provide copies of this order to Petitioner and to all counsel.

 9          Dated October 11, 2018.

10

11
                                                          A
                                                          The Honorable Marsha J. Pechman
                                                          United States Senior District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER RE: JOINT STATUS REPORT - 2
